Citation Nr: 1713602	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-45 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) monetary benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The appellant served on active duty from October 1992 to October 1995; he was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 Regional Office(RO) administrative decision which determined that the appellant's active service was under dishonorable conditions for VA purposes, because of willful and persistent misconduct, thus constituting a bar to VA monetary benefits.   

The appellant testified at a Board hearing in St. Petersburg in June 2012.  A hearing transcript is of record.

In November 2012, the Board denied the appellant's appeal, determining that his service constituted a bar to VA monetary benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Joint Motion for Remand (JMR), the parties to the appeal requested that the Board decision be vacated and the case be remanded.  The Court issued an October 2013 Order granting the JMR.  

The Board subsequently remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development in September 2014.  The Board then denied the appeal again in a June 2015 decision.  The appellant appealed the Board's decision once again to the Court, after which the parties filed another JMR requesting that the Board's decision be vacated and the case be remanded.  The Court issued an October 2016 Order granting the most recent JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.

REMAND

The critical issue for the Board to determine in this appeal is whether the appellant engaged in willful and persistent misconduct during service such that his discharge from service would be deemed to be dishonorable.  Cf. 38 C.F.R. § 3.12(d) (2016).  

The Board has sought development in order to determine whether the appellant's service, characterized as under other than honorable conditions, was "otherwise honest, faithful, and meritorious."  Per the parties agreement in the most recent JMR, however, at the time of the June 2015 decision, the Board was not equipped to address the appropriate weight to be afforded letters of appreciation awarded to the appellant because the letters themselves were not obtained and the requirements for the award of such letters of appreciation were not obtained as requested in the Board's September 2014 remand.  Further, the parties determined that the Board's discussion of efforts undertaken to obtain the letters was inadequate, and that the Board did not adequately discuss whether additional efforts should have been undertaken to obtain the letters.  Finally, the parties agreed that the Board failed to address evidence that appeared to indicate that the appellant received a "meritorious mast."

Consistent with the terms of the JMR, the Board has determined that remand is required in order to undertake additional efforts to obtain the letters of appreciation awarded to the appellant, and to request documentation of the requirements for the awarding of letters of appreciation and a "meritorious mast."  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any and all appropriate repositories of personnel records, in addition to the National Personnel Records Center, to specifically request letters of appreciation awarded to the appellant during service on October 7, October 20, December 27, and June 24, 1993.  If the letters of appreciation are not available, a negative response should be provided.  All efforts to locate the letters must be documented in the claims file.

2.  Ask the appellant to provide copies of any letters of appreciation awarded during service that are in his possession.

3.  Request documentation providing the requirements for awarding (1) letters of appreciation, and (2) a "meritorious mast," as awarded to the appellant during service, from appropriate sources, to include the service department and/or records repositories, as deemed necessary. 

4.  If the appeal remains denied, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

